Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 10, 11, 15, and 20 are amended
	- claims 2 and 12 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 10/27/2021.


Response to Arguments

Regarding claims 1-2, 9-12, and 19-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Murray at best shows UE contention resolution ID being in Octet 10 in a payload, which is not the first field (e.g., Octet 1), as the first field contains A/N (or A/N and TA command).” on page 12, filed on 10/27/2021, with respect to Murray et al. US Pub 2021/0168862 (hereinafter “Murray”), and in view of Hoglund et al. US Pub 20200187242 (hereinafter “Hoglund’), have been fully considered but are moot, over the limitations of “a first field in a payload of the SuccessRAR contains a UE contention resolution identity (ID) followed by subsequent fields in the payload containing a timing advance (TA) command and a cell radio network temporary identifier (C- RNTI) such that, responsive to detecting that the UE contention resolution ID in the SuccessRAR not matching an ID transmitted in the first message, the UE skips to a next sub-protocol data unit (subPDU)”. Said limitations are newly added to the amended Claims 1 and 11 and has been addressed in instant office action, as shown in section 35 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US Pub 2021/0168862 (hereinafter “Murray”), in view of Tang et al. US Pub 2018/0192439 (hereinafter “Tang”) and of Liang et al. US Pub 2013/0286958 (hereinafter “Liang”), and further in view of Hoglund et al. US Pub 20200187242 (hereinafter “Hoglund”).
Regarding claim 1 (Currently Amended)
Murray discloses a method (“FIG. 12 is an exemplary illustration of a signaling diagram used to perform a 2-step Random Access procedure.” [0112]), comprising: 
transmitting, by a processor (“processor 118” in Fig. 25F; [0199]) of an apparatus implemented in a user equipment (UE) (i.e. “UE 201” in Fig. 12), a first message (MsgA) (“In FIG. 12, at step 281, UE 201 transmits MsgA, which may include a preamble-like signal and a payload that comprises information that may be equivalent to what is transmitted in Msg3 of the 4-step RACH procedure; e.g. CCCH SDU, UE identity.  MsgA may also be used for UL data transmissions; e.g. UL DCCH or UL DTCH SDUs.” [0112]) in a two-step random access (RA) procedure (“A second technique may include methods that perform 2-step RACH, which may include 1) definition of MAC PDUs to signal MsgA and MsgB” [0061]) to a wireless network (i.e. “gNB 202” in Fig. 12); and 
receiving, by the processor (“processor 118” in Fig. 25F; [0199]), a second message (MsgB) in the two-step RA procedure from the wireless network (“In FIG. 12, step 282, UE 201 monitors for and obtains MsgB, which is transmitted by gNB 202, and may include information equivalent to what is transmitted in Msg2 and Msg4 of the 4-step RACH procedure; e.g. TA command, UL grant, TC-RNTI, UE contention resolution identity, CCCH SDU.  MsgB may also be used for DL data transmissions; e.g. DL DCCH or DL DTCH SDUs.” [0113]), and
Murray further discloses fields in the payload containing UE contention resolution identity (ID), a timing advance (TA) command, and a cell radio network temporary identifier (C- RNTI) (“An exemplary MsgB RAR that is octet aligned is depicted in FIG. 17 and may include the following fields: 1) A/N, 2) timing advance command, 3) UL grant, 4) temporary C-RNTI, 5) UE contention resolution identity, or 6) data.” [0120]) but does not specifically teach a first field in a payload of the SuccessRAR contains a UE contention resolution identity (ID).
In an analogous art, Tang discloses a first field (i.e. octet 1) in a payload of the SuccessRAR contains a UE contention resolution identity (ID) (“As shown in FIG. 6(a) and FIG. 6(b), FIG. 6(a) and FIG. 6(b) are, respectively, a schematic diagram of a message format of a msg4 according to an embodiment of the present disclosure and a schematic diagram of a message format of a message body that is in a msg4 and corresponding to individual UE.” [0202]; Fig. 6(b)).
 (Tang [0010]).
Murray and Tang do not specifically teach such that, responsive to detecting that the UE contention resolution ID in the SuccessRAR not matching an ID transmitted in the first message, the UE skips to a next sub-protocol data unit (subPDU).
In an analogous art, Liang discloses such that, responsive to detecting that the UE contention resolution ID in the SuccessRAR not matching an ID transmitted in the first message, the UE skips to a next sub-protocol data unit (subPDU) (“if the MAC PDU includes a control message unit of the contention resolution ID of the UE and this ID matches the contention resolution ID sent by the uplink, it is considered that the contention resolution succeeds, and this MAC PDU is demultiplexed to extract the content in it, the temporary C-RNTI is set to the C-RNTI, and meanwhile, the temporary C-RNTI is discarded and then it is confirmed that the random access succeeds; otherwise, the temporary C-RNTI is discarded, and the UE considers that the random access fails and discards this MAC PDU;” [0076]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang, to include Liang’s method for accessing a physical random access channel (PRACH) in order to reduce problems with contention-based random access procedures (Liang [0013]).

In an analogous art, Hoglund discloses wherein, in an event that the MsgB comprises a RA response (SuccessRAR) indicating a successful contention resolution, one of two R-bits in a backoff subheader (“In one example, the dual grant may be indicated using the "R" bit in the MAC header for RAR by setting an "R" bit to one.  This may be done using either of the "R" bits in the Backoff Indicator (BI) subheader.” [0322]) as defined in Release 15 (Rel-15) of 3 Generation Partnership Project (3GPP) specification is set to 1 to identify a SuccessRAR subheader in the RA response (“the reserved R-bits in the power headroom report (PHR), shown later in FIG. 5 may, for example, be used for this purpose.  That is, using one of the R-bits, which may be previously always set to `0`, setting this bit to `1` may indicate that the wireless device 230 will also use the 2.sup.nd grant to transmit, e.g., Msg3'.” [0104]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang and Liang, to include Hoglund’s method for handling grant use, in order to improve the handling of grant usage in a wireless communications network (Hoglund [0016]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hoglund’s method for handling grant use into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Murray, as modified by Tang, Liang, and Hoglund, previously discloses the method of Claim 1, 
Murray further discloses wherein, in an event that the MsgB comprises a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure, a format of the FallbackRAR in the two-step RA procedure is identical to a format of a random access preamble identifier (RAPID) subheader and a random access response (RAR) payload in the four-step RA procedure (“GNB 202 may indicate this condition to UE 201 via the A/N field of the MAC RAR proposed for MsgB that is described herein or by including a MAC subheader with a RAPID only in the MAC PDU, where the RAPID corresponds to the preamble-like signal included in the MsgA transmission.  Upon reception of this indication, the MAC entity may commence the 4-step RACH procedure immediately or after a configured backoff time.  An example description of steps of FIG. 20 is disclosed in steps 301-306 of FIG. 20.  At step 301, UE 201 performs LBT.  At step 302, UE 201 transmits MsgA to gNB 202.  At step 303, GNB 202 detects the MsgA preamble, but is not able to decode the MsgA payload.  At step 304, UE 201 monitors the DL for a PDCCH identified by the RA-RNTI during the ra-ResponseWindow.  At step 305, UE 201 obtains MsgB indicating the MsgA payload was not decoded successfully.  GNB 202 may indicate this condition to UE 201 via the A/N filed of the MAC RAR proposed for MsgB that is described herein or by including a MAC subheader with a RAPID only in the MAC PDU, where the RAPID corresponds to the preamble-like signal included in the MsgA transmission.  At step 306, based on the obtained message of step 305, UE determines 4-step RACH to be performed.  At step 307, UE 201 commences the 4-step RACH procedure, performs LBT, transmits the Random Access Preamble as described in TS 38.321, and performs other mechanics as described below.  UE 201 may perform Random Access Response reception as described in TS 38.321.  UE 201 may perform LBT and transmit the MsgA payload using the resources scheduled via the RAR grant as described in TS 38.321.  UE 201 performs Contention Resolution as described in TS 38.321.” [0130]).

Regarding claim 11 (Currently Amended)
Murray discloses an apparatus implemented in a user equipment (UE) (“WTRU 102” in Fig. 25F; [0199]), comprising: 
a transceiver (“transceiver 120” in Fig. 25F; [0199]) configured to communicate with a wireless network; and 
a processor (“processor 118” in Fig. 25F; [0199]) coupled to the transceiver, the processor configured to perform operations comprising: 
transmitting, via the transceiver, a first message (MsgA) in a two-step random access (RA) procedure to the wireless network; and 
receiving, via the transceiver, a second message (MsgB) in the two-step RA procedure from the wireless network, 
wherein, in an event that the MsgB comprises a RA response (SuccessRAR) indicating a successful contention resolution:
one of two R-bits in a backoff subheader as defined in Release 15 (Rel-15) of 3 Generation Partnership Project (3GPP) specification is set to 1 to identify a SuccessRAR subheader in the RA response, and
and a first field in a payload of the SuccessRAR contains a UE contention resolution identity (ID) followed by subsequent fields in the payload containing a timing advance (TA) command and a cell radio network temporary identifier (C- RNTI) such that, responsive to detecting that the UE contention resolution ID in the SuccessRAR not matching an ID transmitted in the first message, the UE skips to a next sub-protocol data unit (subPDU).
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 19
The apparatus of Claim 11, wherein, in an event that the MsgB comprises a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure, a format of the FallbackRAR in the two-step RA procedure is identical to a format of a random access preamble identifier (RAPID) subheader and a random access response (RAR) payload in the four-step RA procedure.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 19 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Claims 3-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, in view of Tang, Liang, and Hoglund, and further in view of Kim et al. US Pub 2021/0120581, claiming priority March 14, 2019 (hereinafter “Kim”).
Regarding claim 3
Murray, as modified by Tang, Liang, and Hoglund, previously discloses the method of Claim 1, 
Hoglund further discloses downlink shared channel protocol data unit (DL-SCH PDU) with a logical channel identifier (LCID) field (“Currently, TS 36.321, v14.2.0, section 6.2.1 states the following on the LCID: "LCID: The Logical Channel ID field identifies the logical channel instance of the corresponding MAC SDU or the type of the corresponding MAC control element or padding as described in tables 6.2.1-1, 6.2.1-2 and 6.2.1-4 for the DL-SCH, UL-SCH and MCH respectively.  There is one LCID field for each MAC SDU, MAC control element or padding included in the MAC PDU.” [0106])
Murray further discloses a downlink shared channel protocol data unit (DL-SCH PDU) with a logical channel identifier (LCID) field and a length (L) field (“A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU including UL CCCH consists of the four header fields R/F/LCID/L as shown in FIG. 13 and FIG. 14.” [0114-0115]).
Murray, Tang, Liang, and Hoglund do not specifically teach wherein, in an event that the MsgB comprises one or more signaling radio bearer (SRB) messages, the one or more SRB messages are encoded in a format as a downlink shared channel protocol data unit (DL-SCH PDU).
In an analogous art, Kim discloses wherein, in an event that the MsgB comprises one or more signaling radio bearer (SRB) messages, the one or more SRB messages are encoded in a format as a downlink shared channel protocol data unit (DL-SCH PDU) (“The MAC PDU of the RA MSG-B including the above-described parameter(s) together with the RRC control information may be referred to as a `MSG-B with SRB`.  The MSG-B with UEsMux may include RA MSG-Bs for a plurality of terminals, and the MSG-B with SRB may include an RA MSG-B for one terminal.  The RA MSG-Bs of a plurality of terminals may be multiplexed in the MSG-B with UEsMux composed of one MAC PDU.” [0321]) with a logical channel identifier (LCID) field and a length (L) field (as taught by Murray).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang, Liang, and Hoglund, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation  (Kim [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for 2-step and 4-step random access procedures into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
Murray, as modified by Tang, Liang, Hoglund, and Kim, previously discloses the method of Claim 3, 
Kim further discloses wherein the one or more SRB messages immediately follow a corresponding RA response (SuccessRAR) that indicates a successful contention resolution (“The RA response message of the 2-step random access procedure may be a successful RAR (e.g., MSG-B with SRB MAC PDU, MSG-B with UEsMux MAC PDU) or a fallback RAR described below.  Therefore, the RA MSG-B of the 2-step random access procedure may be composed of the above-described backoff indicator (BI), contention resolution information using the terminal identifier (e.g., successful RAR), or a fallback RAR.” [0323]).

Regarding claim 5 (Currently Amended)
Murray, as modified by Tang, Liang, Hoglund, and Kim, previously discloses the method of Claim 4, 
Kim further discloses wherein the SuccessRAR with the one or more SRB messages constitute a subPDU of a last SuccessRAR (“When transmission of a radio bearer (e.g., a signaling radio bearer (SRB) or a data radio bearer (DRB)) packet is required in the 2-step random access procedure, a MAC message used for the transmission of the radio bearer packet may include a successful RAR and another MAC subPDU (or, MAC PDU).  The radio bearer packet may be included in another MAC subPDU or another MAC PDU. The above-described MAC subheader constituting the RA MSG-B or reserved bit(s) R included in the MAC RAR may indicate whether there is the MAC subPDU or the MAC PDU including the radio bearer packet.” [0473]) or a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure in a protocol data unit (PDU) of the MsgB (“The RA MSG-B including the fallback RAR may be generated based on a format of an RA MSG2 of the 4-step random access procedure.” [0023] and furthermore “The RA MSG-B (e.g., MAC PDU) may include one or more MAC subPDUs.  Each of the one or more MAC subPDUs included in the RA MSG-B may be configured based on one of the following configuration schemes… Configuration scheme #2: a MAC subheader and a fallback RAR)” [0267-0269]).

Regarding claim 6
Murray, as modified by Tang, Liang, Hoglund, and Kim, previously discloses the method of Claim 4, 
Kim further discloses wherein whether or not there is at least one SRB message following the SuccessRAR is indicated by a Y-bit in a subheader of the SuccessRAR (“When the successful RAR is located after the fallback RAR, a specific bit pattern (e.g., 1 octet each bit of which is set to the same value) may be inserted after the fallback RAR to identify a boundary between the fallback RAR and the successful RAR.  In order to indicate that a valid RA MSG-B or MAC RAR has ended, a specific bit pattern (e.g., 1 octet each bit of which is set to the same value) may be inserted after the end of the fallback RAR and/or the successful RAR.” [0475]).

Regarding claim 7
Murray, as modified by Tang, Liang, and Hoglund, previously discloses the method of Claim 1, 
Murray, Tang, Liang, and Hoglund do not specifically teach wherein, within one protocol data unit (PDU) of the MsgB, there is at most one SuccessRAR indicating the successful contention resolution with one or more signaling radio bearer (SRB) messages.
In an analogous art, Kim discloses wherein, within one protocol data unit (PDU) of the MsgB, there is at most one SuccessRAR indicating the successful contention resolution with one or more signaling radio bearer (SRB) messages (“When the scheduling identifiers (e.g., RA-RNTIs) are configured differently in the 2-step random access procedure and/or the 4-step random access procedure, the terminal may use the corresponding scheduling identifier to discriminate the RA response messages (e.g., RA MSG2, RA MSG-B, MSG-B with SRB, or MSG-B with UEsMux) in the 2-step random access procedure and/or the 4-step random access procedure.  The RA response message of the 2-step random access procedure may be a successful RAR (e.g., MSG-B with SRB MAC PDU, MSG-B with UEsMux MAC PDU) or a fallback RAR described below.  Therefore, the RA MSG-B of the 2-step random access procedure may be composed of the above-described backoff indicator (BI), contention resolution information using the terminal identifier (e.g., successful RAR), or a fallback RAR.” [0323]; [0473]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang, Liang, and Hoglund, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation state of a terminal (Kim [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for 2-step and 4-step random access procedures into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 8
Murray, as modified by Tang, Liang, and Hoglund, previously discloses the method of Claim 1, 
Murray, Tang, Liang, and Hoglund do not specifically teach wherein, in an event that the MsgB comprises a backoff subheader, a content of the backoff subheader in the two-step RA procedure is identical to a content of a backoff subheader in a four-step RA procedure.
In an analogous art, Kim discloses wherein, in an event that the MsgB comprises a backoff subheader, a content of the backoff subheader in the two-step RA procedure is identical to a content of a backoff subheader in a four-step RA procedure (“The RA-RNTI determined by the same scheme may be used in the 2-step random access procedure and the 4-step random access procedure.  In this case, the terminal may identify whether a received RAR is the RA MSG-B of the 2-step random access procedure or the RA MSG2 of the 4-step random access procedure based on a specific field within a MAC header (or MAC subheader) of the corresponding RAR received based on the RA-RNTI.” [0315]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang, Liang, and Hoglund, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation state of a terminal (Kim [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for 2-step and 4-step random access procedures into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 13
The apparatus of Claim 11, wherein, in an event that the MsgB comprises one or more signaling radio bearer (SRB) messages, the one or more SRB messages are encoded in a format as a downlink shared channel protocol data unit (DL-SCH PDU) with a logical channel identifier (LCID) field and a length (L) field.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 13 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 14
The apparatus of Claim 13, wherein the one or more SRB messages immediately follow a corresponding SuccessRAR that indicates the successful contention resolution.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 14 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 15 (Currently Amended)
The apparatus of Claim 14, wherein the SuccessRAR with the one or more SRB messages constitute a subPDU of a last SuccessRAR or a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure in a protocol data unit (PDU) of the MsgB.


Regarding claim 16
The apparatus of Claim 14, wherein whether or not there is at least one SRB message following the SuccessRAR is indicated by a Y-bit in a subheader of the SuccessRAR.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 16 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 17
The apparatus of Claim 11, wherein, within one protocol data unit (PDU) of the MsgB, there is at most one SuccessRAR indicating the successful contention resolution with one or more signaling radio bearer (SRB) messages.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 17 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 18
The apparatus of Claim 11, wherein, in an event that the MsgB comprises a backoff subheader, a content of the backoff subheader in the two-step RA procedure is identical to a content of a backoff subheader in a four-step RA procedure.
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, in view of Hoglund, and further in view of Kim et al. US Pub 2021/0120581, claiming priority March 14, 2019 (hereinafter “Kim”).
Regarding claim 10 (Currently Amended)
Murray discloses a method (“FIG. 12 is an exemplary illustration of a signaling diagram used to perform a 2-step Random Access procedure.” [0112]), comprising: 
transmitting, by a processor (“processor 118” in Fig. 25F; [0199]) of an apparatus implemented in a user equipment (UE) (i.e. “UE 201” in Fig. 12), a first message (MsgA) (“In FIG. 12, at step 281, UE 201 transmits MsgA, which may include a preamble-like signal and a payload that comprises information that may be equivalent to what is transmitted in Msg3 of the 4-step RACH procedure; e.g. CCCH SDU, UE identity.  MsgA may also be used for UL data transmissions; e.g. UL DCCH or UL DTCH SDUs.” [0112]) in a two-step random access (RA) procedure (“A second technique may include methods that perform 2-step RACH, which may include 1) definition of MAC PDUs to signal MsgA and MsgB” [0061]) to a wireless network (i.e. “gNB 202” in Fig. 12); and 
receiving, by the processor (“processor 118” in Fig. 25F; [0199]), a second message (i.e. MsgB) in the two-step RA procedure, as a response message for MsgA (“In FIG. 12, step 282, UE 201 monitors for and obtains MsgB, which is transmitted by gNB 202, and may include information equivalent to what is transmitted in Msg2 and Msg4 of the 4-step RACH procedure; e.g. TA command, UL grant, TC-RNTI, UE contention resolution identity, CCCH SDU.  MsgB may also be used for DL data transmissions; e.g. DL DCCH or DL DTCH SDUs.” [0113]), from the wireless network (i.e. “gNB 202” in Fig. 12), 
wherein the response message for the MsgA is encoded in a protocol data unit (PDU) format (“MAC PDU (MsgA): A MsgA MAC PDU may include one or more MAC subPDUs” [0114]), including logical channel identifier (LCID) and length (L) (LCID/L) fields (“A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU including UL CCCH consists of the four header fields R/F/LCID/L as shown in FIG. 13 and FIG. 14.” [0114-0115]), and comprises a medium access control (MAC) control element (CE) carrying a 12-bit timing advance (TA) command (“MAC PDU (MsgB) is disclosed below… The Timing Advance Command field indicates the index value TA used to control the amount of timing adjustment that the MAC entity has to apply in TS 38.213.  The size of the Timing Advance Command field is 12 bits.” [0120]).
	Murray discloses PDU but does not specifically teach DL-SCH PDU.
	In an analogous art, Hoglund discloses DL-SCH PDU (“LCID: The Logical Channel ID field identifies the logical channel instance of the corresponding MAC SDU or the type of the corresponding MAC control element or padding as described in tables 6.2.1-1, 6.2.1-2 and 6.2.1-4 for the DL-SCH, UL-SCH and MCH respectively.” [0106]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure to include Hoglund’s method for handling grant use, in order to improve the handling of grant usage in a wireless communications network (Hoglund [0016]). 
Murray and Hoglund do not specifically teach wherein the response message for the MsgA is addressed to a cell radio network temporary identifier (C-RNTI).
In an analogous art, Kim discloses wherein the response message for the MsgA is addressed to a cell radio network temporary identifier (C-RNTI) (“When the RA MSG-B is scheduled by the C-RNTI assigned to the terminal or when the RA MSG-B includes the terminal identifier (e.g., UE contention resolution ID) included in the RA MSG-A, the terminal may determine that the contention is resolved.  That is, the terminal may determine that the 2-step random access procedure is completed.” [0273]; [0276]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Hoglund, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation state of a terminal (Kim [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for 2-step and 4-step random access procedures into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20 (Currently Amended)
Murray discloses an apparatus implemented in a user equipment (UE) (“WTRU 102” in Fig. 25F; [0199]), comprising: 
a transceiver (“transceiver 120” in Fig. 25F; [0199]) configured to communicate with a wireless network; and 
a processor (“processor 118” in Fig. 25F; [0199]) coupled to the transceiver, the processor configured to perform operations comprising: 
transmitting, via the transceiver, a first message (MsgA) in a two-step random access (RA) procedure to the wireless network; and 
receiving, via the transceiver, a second message in the two-step RA procedure, as a response message for MsgA, from the wireless network, 
wherein the response message for the MsgA is addressed to a cell radio network temporary identifier (C-RNTI), and
wherein the response message for the MsgA is encoded in a downlink shared channel protocol data unit (DL-SCH PDU) format, including logical channel identifier (LCID) and length (L) (LCID/L) fields, and comprises a medium access control (MAC) control element (CE) carrying a 12-bit timing advance (TA) command.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 20 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464